Citation Nr: 1425493	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-26 854	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss to include as due to in-service exposure to mustard gas.

2.  Entitlement to service connection for a disability manifested by high blood pressure to include as due to in-service exposure to mustard gas.

3.  Entitlement to service connection for bilateral vision loss to include as due to in-service exposure to mustard gas.

(As the appeal of the claim for initial higher ratings for posttraumatic stress disorder originates from a different Agency of Original Jurisdiction (AOJ), the claim is addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, which has jurisdiction of claims involving exposure to mustard gas.

The appeal is REMANDED to the AOJ. 


REMAND

On the claims of service connection for disabilities due to mustard gas exposure, the RO denied the claims in a rating decision in August 2013.  In October 2013, the Veteran filed a notice of disagreement with the rating decision.  As the RO has not yet had the opportunity to issue a statement of the case, the claims are remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran statement of the case on the claims of service connection for bilateral hearing loss, bilateral vision loss, and a disability manifested by high blood pressure.  The Veteran must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal of the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



